Citation Nr: 1441842	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  06-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a multi-symptom disability claimed as fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation, including as secondary to 
service-connected disability - in particular, hypothyroidism as well as lithium medication taken for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active duty (AD) service from February 1982 to February 1985, as well as National Guard service from August 1987 to March 1988, so presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), including a November 2007 rating decision that had denied service connection for a 
multi-symptom disability claimed as fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation.

The Board has addressed the procedural history of claims previously on appeal in prior decisions.  As to this remaining claim, the Board denied this claim in an April 2011 decision, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a January 2013 Memorandum Decision, the Court vacated the Board's denial and remanded this claim to the Board for further proceedings and readjudication.

In February 2014, to comply with the Court's Memorandum Decision, the Board in turn remanded this claim for further development and consideration, including concerning an additional theory of entitlement alleging the claimed symptoms are the result of the Veteran's use of lithium medication for treatment of his service-connected bipolar disorder.  As part of the remand, the Board therefore directed that he undergo another VA compensation examination for a medical nexus opinion concerning this claim.  But the medical opinion is inadequate; therefore there was not compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  So rather than immediately readjudicating this claim, the Board is again remanding it to the Agency of Original Jurisdiction (AOJ) for still further development.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding, rather than immediately readjudicating, this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, in February 2014 the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development, including obtaining a medical nexus opinion concerning the etiology of the Veteran's fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation.  The examiner was especially asked to review previous lab studies to determine whether the Veteran has fibromyalgia or another multi-symptom illness, as well as address whether the Veteran's complaints could have been due to, the result of, or aggravated by his service-connected hypothyroidism or lithium treatment for his service-connected bipolar disorder.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.


The Board's remand directives specifically requested that the examiner indicate review of a March 2005 examination report noting the Veteran's symptoms may have been attributable to fibromyalgia, and requested that the examiner carry out lupus lab studies and/or muscle biopsy if needed.  The August 2014 VA examiner failed to do either without providing rationale other than that the Veteran did not report he had fibromyalgia.

Further, the examiner noted, in relevant part, that the Veteran's service-connected diabetes mellitus and bipolar disorder may result in fatigue, and that cold intolerance and constipation are common manifestations of his service-connected hypothyroidism.  However, the examiner also stated that the symptoms are not likely a result of, due to, or aggravated by lithium administered for bipolar disorder.  The Board finds that the examiner's opinion is not fully responsive to the remand directives, nor does it provide the requested explanatory rationale.  However, the Board also notes that the opinion does raise the issue of whether the Veteran's claimed conditions are related to his other service-connected disabilities, namely, his diabetes.  For these reasons, the August 2014 examination was inadequate, and it is incumbent on the Board in this circumstance to obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule another VA compensation examination for supplemental medical comment concerning the Veteran's claimed multi-symptom disability.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the relevant history.  A notion to the effect that this record review took place should be included in the examiner's report.

Following examination of the Veteran and review of the record, the examiner should provide an assessment of whether there is a conclusive clinical diagnosis corresponding to the Veteran's claimed multi-symptom manifestations (fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation).  The examiner is specifically asked to consider whether the Veteran has or should have a diagnosis of fibromyalgia.  In making this determination, the examiner should note in the report review and consideration of a previous March 2005 VA examination report noting the Veteran's symptoms might have been attributable to fibromyalgia, in part, pending further lupus lab studies and a muscle biopsy.  The present VA examiner therefore is also asked to consider conducting the lupus lab studies and/or muscle biopsy, if deemed warranted.  If the examiner deems these further tests unwarranted or contraindicated, he or she should fully discuss the reasoning behind the decision.

The examiner is also asked to discuss whether the Veteran's claimed symptoms, in whole or in part, are manifestations of his service-connected hypothyroidism, or his other service-connected disabilities (bipolar disorder, carpel tunnel syndrome, type II diabetes mellitus, hypertension, tinea pedis, and erectile dysfunction) as opposed to separate diagnoses.  If the examiner makes this determination, he or she should fully discuss the reasoning behind the decision.

If the examiner determines the Veteran has a multi-symptom illness, or if any of the conditions are separate diagnoses (as opposed to manifestations of his service-connected disabilities), he or she is asked to provide further opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the diagnosed disorder:

(a) was directly incurred or otherwise related to the Veteran's active military service; or

(b) was (i) "caused by" or "due to" service-connected disability (bipolar disorder, carpel tunnel syndrome, diabetes mellitus type II, hypertension, hypothyroidism, tinea pedis, and erectile dysfunction) OR (ii) "aggravated by" a service-connected disability (Allen aggravation)? (i.e., representing a distinct standalone disability secondary to a service-connected disability, as opposed to merely being part and parcel of the underlying disability); or

(c) was (i) "caused by" or "due to" lithium administered for treatment of service-connected bipolar disorder OR (ii) "aggravated by" said lithium treatment.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.


2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



